IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. PD-0119-11

                          KATHERINE CLINTON, Appellant

                                              v.

                                  THE STATE OF TEXAS

                   ON STATE’S AND APPELLANT’S PETITIONS
                        FOR DISCRETIONARY REVIEW
                    FROM THE SIXTH COURT OF APPEALS
                              UPSHUR COUNTY

       P RICE, J., filed a concurring opinion.

                                  CONCURRING OPINION

       I agree with the Court’s conclusion that the evidence was legally sufficient to establish

that the appellant “used” the debit card in this case.1 I agree that Section 32.31 of the Penal

Code should not be construed in such a way as to require the State to prove that the




       1

       Majority opinion, at 12.
                                                                                          Clinton — 2


perpetrator engaged in acquisitive conduct.2            But I arrive at this conclusion taking a

somewhat different route than the Court does. I write separately to explain my own thinking

in the matter.

        As I understand the Court’s opinion, it finds that the plain language of Section

32.31(b)(1) dispels any notion that proof of acquisitive conduct is required. As the Court

itself acknowledges, “[t]o determine the plain meaning of a statute, we apply the canons of

construction.”3 The Penal Code authorizes courts to consult, inter alia, Section 311.021 of

the Code Construction Act.4 That provision, in turn, requires courts to presume that, in

enacting a statute, the Legislature intended the entire statute to be effective.5 Boykin v. State

dictates that, in considering whether the text of a statute is in fact plain on its face, courts

should consult “established canons of construction relating to such text[.]” 6

        2

        See TEX . PEN . CODE § 32.31 (b)(1) (“A person commits an offense if . . . with intent to obtain
a benefit fraudulently, he presents or uses a credit card or debit card with knowledge that . . . the
card, whether or not expired, has not been issued to him and is not used with the effective consent
of the cardholder; or . . . the card has expired or has been revoked or cancelled[.]”).
        3

        Majority opinion, at 6.
        4

        See TEX . PEN . CODE § 1.05(b) (“Unless a different construction is required by the context,
Sections 311.011, 311.012, 311.014, 311.015, and 311.021 through 311.032 of Chapter 311,
Government Code (Code Construction Act), apply to the construction of this code.”).
        5

         See TEX . GOV ’T CODE § 311.021(2) (“In enacting a statute, it is presumed that . . . the entire
statute is intended to be effective[.]”).
        6

       818 S.W.2d 782, 785 (Tex. Crim. App. 1991). See also Shipp v. State, 331 S.W.3d 433, 437
& n.22 (Tex. Crim. App. 2011) (plurality opinion).
                                                                                     Clinton — 3


       Unlike the Court, I do not find the language of Section 32.31(b)(1) to be wholly

without ambiguity. Applying the canon of statutory construction that all words must be given

independent significance, it seems to me, renders Section 32.31(b)(1) less than plain on its

face for the very reason that it is not readily evident in what respect the Legislature intended

that “using” a credit or debit card to fraudulent effect should differ from “presenting” a credit

or debit card to fraudulent effect.7 On the surface, at least, it is hard to imagine an ordinary

use of a credit or debit card that does not also involve its presentment. But if the use of a

credit or debit card invariably involves the presentment of the credit or debit card, then the

two concepts fail to have independent significance, and, even if use also requires something

more than mere presentment, presentment is superfluous, since use will include it. Or else,

use is redundant because it requires too much, since presentment, a concept wholly subsumed

by use, will always serve by itself to constitute an offense under the statute. Only where, as

here, the indictment alleges only use, not presentment, does the State commit itself to proving

whatever it is that use requires beyond mere presentment. The court of appeals made a

valiant attempt to construe the statute in a way that would give each word at least some

independent meaning, essentially by declaring that using a credit or debit card requires proof


       7

         It is true that in Nolan v. State, 629 S.W.2d 940, 943 (Tex. Crim. App. 1982), we declared
that there was “nothing vague or ambiguous” about Section 32.31(b)(1)’s “presents or uses” element
such as would render the statute unconstitutionally vague, “for they are words of such common usage
that the simple act of presenting or using may be clearly understood.” But that case did not involve
the question of the difference in meaning that the Legislature contemplated the two words should
have.
                                                                                    Clinton — 4


of acquisitive conduct, while presentment does not.8 Accordingly, because the State alleged

only “use,” but did not prove that the appellant successfully acquired any benefit, the court

of appeals held that the evidence was insufficient to support the appellant’s conviction.9

       The Court today concludes that the respective dictionary definitions of neither “uses”

nor “presents” will support the court of appeals’s conclusion that Section 32.31(b)(1)

requires the State to prove the actual attainment of a benefit.10 For this reason, the Court

rejects the court of appeals’s holding that use can be differentiated from presentment on this

particular basis.11 I am inclined to agree with the Court’s bottom line—if for no other reason

than that Section 32.31(b)(1) appears in Chapter 32 of the Penal Code, which generally

proscribes conduct that is fraudulent in nature, not necessarily acquisitive. But if neither

“uses” nor “presents” requires proof of acquisitive conduct, how else may the two words be

delineated? The Court seems never to squarely confront this question even though it was

central to the court of appeals’s analysis.

       Because I regard Section 32.31(b)(1) as ambiguous, I am free in my own thinking to

       8

        Clinton v. State, 327 S.W.3d 366, 371 (Tex. App.—Texarkana 2010) (“In order to prevent
the term ‘present’ from being rendered meaningless, we conclude that ‘present’ under Section 32.31
means to tender the debit or credit card, and ‘use’ means to employ the card in any other manner
including, but not limited to, successfully completing a transaction.”).
       9

        Id. at 371-72.
       10

        Majority opinion, at 7-9.
       11

        Id., at 12.
                                                                                      Clinton — 5


proceed beyond the text of the statute itself to consider extra-textual factors. Section

311.023(4) of the Code Construction Act permits the courts, in construing a statute, to

consider “former statutory provisions, including laws on the same or similar subjects[.]” 12

According to the Practice Commentary accompanying the 1973 enactment of Section 32.31

of the Penal Code, it was intended to be “a restatement” of two former penal code

provisions.13 The first of these former provisions was Article 1555b of the old Penal Code.

As originally enacted in 1959, Article 1555b seemed on its face to proscribe acquisitive

conduct; it made it unlawful to “knowingly make use” of an expired or revoked gasoline

credit card “in obtaining credit for the purchase of gasoline, motor oil, or other motor vehicle

supplies, equipment, or services.”14 That the Legislature intended for this language to require

proof of acquisitive conduct was underscored by the language of the penalty provisions of

the statute, which tied the level of punishment to which the actor was susceptible to “the

amount of the credit purchase” involved.15

       12

        TEX . GOV ’T CODE § 311.023(4).
       13

         See TEX . PENAL CODE § 32.31 (West 1989), Practice Commentary at 200 (“Section 32.31
is a restatement of Articles 1555b and 1555c of the old Penal Code with several changes” not
pertinent to the present issue).
       14

         See Acts 1959, 56th Leg., ch. 408, § 1, p. 885, eff. May 30, 1959 (“It shall be unlawful for
any person to knowingly make use of any expired or revoked credit card or ‘courtesy card’ in
obtaining credit for the purchase of gasoline, motor oil, or other motor vehicle supplies, equipment,
or services.”).
       15

        Id. § 4, p. 886.
                                                                                         Clinton — 6


        But in 1963, the Legislature rewrote Article 1555b from scratch.16 The new version

of Article 1555b did not just apply to gasoline credit cards, but made it unlawful to “present”

any credit card with the fraudulent intent to obtain goods or services.17 Then, as now, a

“credit card” was defined to include, inter alia, a “number” authorizing the holder or

purported holder to obtain goods and services on credit.18 To “present” a credit card was

defined to embrace:

        not only physical presentation of such card but also . . . the representation by
        the person attempting to obtain, obtaining or paying for items of value or
        services that such card is valid and exists, and the person so honoring such
        card [must rely] on such statement from the person making its presentation.19

It would thus appear that, under Article 1555b, it would have constituted an offense, inter

alia, to fraudulently attempt to obtain goods or services by reading a purported credit card

number to a sales or service representative over the telephone. No actual credit card was



        16

        Acts 1963, 58th Leg., ch. 162, p. 460, eff. Aug. 23, 1963.
        17

        Id. § 1 (“It shall be unlawful for any person to present a credit card or alleged credit card,
with the intent to defraud, to obtain or attempt to obtain any item of value or service of any type; or
to present such credit card or alleged credit card, with intent to defraud, to pay for items of value or
services rendered.”).
        18

        Id. § 3.
        19

          Id. This definition of presentment was not carried over into present-day Section 32.31(b)(1),
but it is a similar (and, I think, common sense) understanding of the word that leads me to believe
that any ordinary “use” of a credit or debit card—even the entry of a credit or debit card number, real
or fictitious, for the purpose of making an internet purchase—would surely also constitute a
“presentment” in contemplation of the current statute.
                                                                                        Clinton — 7


even required to exist and the actual acquisition of goods or services was unnecessary to

consummate the offense. Moreover, from the 1963 amendment on, Article 1555b nowhere

proscribed the fraudulent use of a credit card at all—only the fraudulent presentation.

       Then, in 1969, the Legislature enacted Article 1555c of the old Penal Code.20 This

new statute for the most part outlawed the forgery or theft of credit cards themselves and/or

the knowing purchase or other acquisition of such forged or stolen credit cards. But Section

9 of Article 1555c additionally proscribed two other kinds of conduct that are relevant to our

construction of Section 32.31 of the current Penal Code. First, it made it an offense for a

person, with intent to defraud, to “use[ ]” a credit card that is “obtained or retained” contrary

to other provisions of Article 1555c “for the purpose of obtaining money, goods, services,

or anything else of value[.]”21 The Legislature obviously did not intend for the word “use”

in this context to require proof of acquisitive conduct, but only proof of an inchoate

acquisitive intent, since the actor need only have the “purpose” to obtain something valuable

to be liable for the offense.22 The second offense enumerated in Section 9 of Article 1555c


       20

        Acts 1969, 61st Leg., ch. 813, p. 2429, eff. Sept. 1, 1969.
       21

         Id. § 9, p. 2430-31 (“A person who, with intent to defraud the issuer, a person or
organization providing money, goods, services, or anything else of value, or any other person . . . (i)
uses for the purpose of obtaining money, goods, services, or anything else of value a credit card
obtained or retained in violation of [other provisions of Article 1555c] or a credit card which he
knows is forged, expired, or revoked . . . is guilty of an offense[.]”).
       22

         The Model Penal Code contains similar language, making it an offense whenever a person
“uses a credit card for the purpose of obtaining property or services” under fraudulent circumstances.
                                                                                          Clinton — 8


actually did require proof of acquisitive conduct.23 But it did so expressly, by requiring that

the actor “obtain” the thing of value, without resort to the word “use.”

        This examination of prior statutes leads me to conclude that the Legislature’s

employment of the word “use” in Section 32.31(b)(1) of the current Penal Code was not

intended—at least not by itself intended—to require proof of acquisitive conduct.24 Whatever

difference we may think the Legislature had in mind in proscribing both the fraudulent “use”

and the fraudulent “presentation” of a credit or debit card, it should not involve ascribing a

requirement of acquisitive conduct to the former, as the court of appeals erroneously did

here. So how do we differentiate them? Can we differentiate them in a way that gives some


MODEL PENAL CODE § 224.6 (1962). That proof of actual acquisitive conduct was not intended by
the drafters is evident from the penalty provision of the model statute, which makes it a third degree
felony if “the value of the property or services secured or sought to be secured by means of the credit
card exceeds $500[.]” Id. (emphasis added).
        23

         Acts 1969, 61st Leg., ch. 813, § 9, p. 2430-31 (“A person who, with intent to defraud the
issuer, a person or organization providing money, goods, services, or anything else of value, or any
other person . . . (ii) obtains money, goods, services, or anything else of value by representing
without the consent of the cardholder that he is the holder of a specified card or by representing that
he is the holder of a card and such card has not in fact been issued, is guilty of an offense[.]”).
        24

         Elsewhere, Section 32.31 of the current Penal Code does seem to require actual acquisitive
conduct, employing the word “use.” See TEXAS PENAL CODE § 32.31(b)(7) (“A person commits an
offense if . . . he uses or induces the cardholder to use the cardholder’s credit card or debit card to
obtain property or service for the actor’s benefit for which the cardholder is financially unable to
pay[.]”). But it accomplishes this by employing the word “use” in combination with the words “to
obtain”—much as former Article 1555c, Section 9(a)(ii), employed the word “obtains” to signify the
Legislative intent that actual acquisitive conduct be proven. Similarly, the 1959 version of Article
1555b employed the word “use” to denote acquisitive conduct, but only in combination with the
further phrase, “in obtaining credit for the purchase of gasoline,” etc. In the entire history of Section
32.31 and its predecessors, the Legislature does not seem to have ever meant for “use,” alone, to
signal a requirement that acquisitive conduct be proven.
                                                                                     Clinton — 9


independent significance to both?

       Ultimately, I do not really think that we can. But that does not mean, as the court of

appeals believed, that we must attribute an intention to the Legislature that all other

indicators point against—that the word “uses” in the statute must be interpreted to require

acquisitive conduct.    As the Court suggests,25 notwithstanding Section 311.021(2)’s

presumption that the entire statute was intended to be effective, we have sometimes tolerated

the construction of a statute that not only regards two words as overlapping, but indeed,

renders one word wholly subsumed by another. The best example is Patterson v. State,26 in

which we construed the deadly weapon provision of Article 42.12, Section 3g, of the Code

of Criminal Procedure.27 In that context, we gave the word “used” a broad meaning even

while recognizing that to do so rendered its partner, “exhibited,” essentially redundant, since

“it is doubtful one can exhibit a deadly weapon during the commission of a felony without

using it.”28 Still, we found the broad interpretation of “used” to best comport with the

legislative intent.29 Similarly here, giving the word “uses” in Section 32.31(b)(1) a narrower


       25

       Majority opinion, at 10-12.
       26

       769 S.W.2d 938 (Tex. Crim. App. 1989).
       27

       TEX . CODE CRIM . PROC. art. 42.12, § 3g.
       28

       Patterson, supra, at 941.
       29

       I should think that other indicia of legislative intent may serve to rebut the presumption of
                                                                                      Clinton — 10


construction than the court of appeals opted for is more faithful to the legislative intent, even

though to do so essentially renders “presents” superfluous.

       With this explanation, I concur in the judgment of the Court.


FILED:         December 14, 2011
PUBLISH




Section 311.021(2). As the Court observed in Patterson, “[t]here are a multitude of rules for
statutory construction, and authority exists in support of virtually every position one might wish to
take. The most common thread running through these competing maxims is for the judiciary to
attempt to effectuate the intent of the Legislature.” Id. at 940. Indeed, “our paramount duty in
construing statutory language is to effectuate the intent of the Legislature.” State v. Rodriguez, 339
S.W.3d 680, 687 (Tex. Crim. App. 2011) (Price, J., concurring).